EX-28.h.3 ADMINISTRATION AND ACCOUNTING SERVICES AGREEMENT THIS AGREEMENT is entered into as of December 30, 2009 and effective as of February 20, 2010 or such other date as the parties agree in writing ("Effective Date")by and between PNC GLOBAL INVESTMENT SERVICING (U.S.) INC., a Massachusetts corporation (“PNC”), and BRIDGEWAY FUNDS, INC. a Maryland corporation (the “Fund”).Capitalized terms not otherwise defined shall have the meanings set forth in Appendix A. BACKGROUND A.The Fund is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). B.The Fund wishes to retain PNC to provide administration and accounting services to its investment portfolios listed on Exhibit A attached hereto and made a part hereof, as such Exhibit A may be amended from time to time (each a “Portfolio”), and PNC wishes to furnish such services. NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, and intending to be legally bound hereby the parties hereto agree as follows: 1. Appointment.The Fund hereby appoints PNC to provide administration and accounting services to each of the Portfolios, in accordance with the terms set forth in this Agreement.PNC accepts such appointment and agrees to furnish such services.PNC shall be under no duty to take any action hereunder on behalf of the Fund or any Portfolio except as specifically set forth herein or as may be specifically agreed to by PNC and the Fund in a written amendment hereto. PNC shall not bear, or otherwise be responsible for, any fees, costs or expenses charged by any third party service providers engaged by the Fund or by any other third party service provider to the Fund. 2. Instructions. (a)Unless otherwise provided in this Agreement, PNC shall act only upon Oral Instructions or Written Instructions. (b)PNC shall be entitled to rely upon any Oral Instruction or Written Instruction it receives from an Authorized Person (or from a person reasonably believed by PNC to be an Authorized Person) pursuant to this Agreement.PNC may assume that any Oral Instruction or Written Instruction received hereunder is not in any way inconsistent with the provisions of organizational documents or this Agreement or of any vote, resolution or proceeding of the Fund’s Board of Directors or Trustees or of the Fund’s shareholders, unless and until PNC receives Written Instructions to the contrary. (c)The Fund agrees to forward to PNC Written Instructions confirming Oral Instructions (except where such Oral Instructions are given by PNC or its affiliates) so that PNC receives the Written Instructions by the close of business on the same day that such Oral Instructions are received.The fact that such confirming Written Instructions are not received by PNC or differ from the Oral Instructions shall in no way invalidate the transactions or enforceability of the transactions authorized by the Oral Instructions or PNC’s ability to rely upon such Oral Instructions. 1 3. Right to Receive Advice. (a)Advice of the Fund.If PNC is in doubt as to any action it should or should not take, PNC may request directions or advice, including Oral Instructions or Written Instructions, from the Fund. (b)Advice of Counsel.If PNC shall be in doubt as to any question of law pertaining to any action it should or should not take, PNC may request advice from counsel of its own choosing (who may be counsel for the Fund, the Fund’s investment adviser or PNC, at the option of PNC).If PNC seeks advice from its counsel, PNC shall be responsible for the fees and expenses charged by such counsel. (c)Conflicting Advice.In the event of a conflict between directions or advice or Oral Instructions or Written Instructions PNC receives from the Fund and the advice PNC receives from counsel, PNC may rely upon and follow the advice of counsel. (d)No Obligation to Seek Advice. Nothing in this section shall be construed so as to impose an obligation upon PNC (i) to seek such directions or advice or Oral Instructions or Written Instructions, or (ii) to act in accor­dance with such directions or advice or Oral Instructions or Written Instructions. 4. Records; Visits. (a)The books and records pertaining to the Fund and the Portfolios which are in the possession or under the control of PNC shall be the property of the Fund. The Fund and Authorized Persons shall have access to such books and records at all times during PNC’s normal business hours.Upon the reasonable request of the Fund, copies of any such books and records shall be provided by PNC to the Fund or to an Authorized Person, at the Fund’s expense.PNC shall coordinate with the Fund’s previous service provider(s) to transfer all Fund records to PNC within a reasonable time of the effective date of this Agreement. (b) PNC shall keep the following records: (i) all books and records with respect to each Portfolio’s books of account; (ii) records of each Portfolio’s securities transactions; and (iii) all other books and records as PNC is required to maintain pursuant to the 1940 Act and any other applicable Securities Laws, rules and regulations in connection with the services provided hereunder. 2 5. Confidentiality. (a)Each party shall keep the Confidential Information (as defined in subsection (b) below) of the other party in confidence and will not use or disclose or allow access to or use of such Confidential Information except in connection with the activities contemplated by this Agreement or as otherwise expressly agreed in writing. Each party acknowledges that the Confidential Information of the disclosing party will remain the sole property of such party.In complying with the first sentence of this subsection (a), each party will use the same degree of care it uses to protect its own confidential information, but in no event less than a reasonable degree of care. (b)Subject to subsections (c) and (d) below, "Confidential Information" means (i) this Agreement and its contents, all compensation agreements, arrangements and understandings (including waivers) respecting this Agreement, disputes pertaining to the Agreement, and information about a party's exercise of rights hereunder, performance of obligations hereunder or other conduct of a party in connection with the Agreement, (ii) and information and data exchanged between the parties in connection with this Agreement or which becomes known by virtue of activities connected to this Agreement that is (A) competitively sensitive material, and not generally known to the public, including, but not limited to, studies, plans, reports, surveys, summaries, documentation and analyses, regardless of form, information about product plans, marketing strategies, finances, operations, customer relationships, customer profiles, customer lists, sales estimates, business plans, and internal performance results relating to the past, present or future business activities of the Fund or PNC, their respective subsidiaries and Affiliates and the customers, clients and suppliers of any of them; (B) scientific, technical or technological information, a design, process, procedure, formula, or improvement that is commercially valuable and secret in the sense that its confidentiality affords the Fund or PNC a competitive advantage over its competitors; (C) a confidential or proprietary concept, documentation, report, data, specification, computer software, source code, object code, flow chart, database, invention, know how, or trade secret, whether or not patentable or copyrightable; and (D) anything designated as confidential. (c)Information or data that would otherwise constitute Confidential Information under subsection (b) above shall not constitute Confidential Information to the extent it: (i)is already known to the receiving party at the time it is obtained; (ii)is or becomes publicly known or available through no wrongful act of the receiving party; (iii)is rightfully received from a third party who, to the receiving party’s knowledge, is not under a duty of confidentiality; (iv)is released by the protected party to a third party without restriction; or (v)has been or is independently developed or obtained by the receiving party without reference to the Confidential Information provided by the protected party. (d)Confidential Information of a disclosing party may be used or disclosed by the receiving party in the circumstances set forth below but except for such permitted use or 3 (e)disclosure shall remain Confidential Information subject to all applicable terms of this Agreement: (i)as appropriate in connection with activities contemplated by this Agreement; (ii)as required pursuant to a court order, subpoena, governmental or regulatory or self-regulatory authority or agency, law, regulation, or binding discovery request in pending litigation (provided the receiving party will provide the other party written notice of such requirement, to the extent such notice is permitted, and subject to proper jurisdiction, if applicable); (iii)as requested by a governmental, regulatory or self-regulatory authority or agency or independent third party in connection with an inquiry, examination, audit, compliance or other review; or (iv)the information or data is relevant and material to any claim or cause of action between the parties or the defense of any claim or cause of action asserted against the receiving party. (f)Each party agrees not to publicly disseminate Confidential Information or information about a either party's exercise of rights hereunder, performance of obligations hereunder or other conduct of a party in connection with the Agreement. (g)The provisions of this Section 5 shall survive termination of this Agreement for a period of three (3) years after such termination. 6. Liaison with Accountants.PNC shall act as liaison with the Fund’s independent public accountants and shall provide account analyses, fiscal year summaries, and other audit-related schedules with respect to each Portfolio.PNC shall take all reasonable action in the performance of its duties under this Agreement to assure that the necessary information is made available to such accountants for the expression of their opinion, as required by the Fund. 7. PNC System.PNC shall retain title to and ownership of any and all data bases, computer programs, screen formats, report formats, interactive design techniques, derivative works, inventions, discoveries, patentable or copyrightable matters, concepts, expertise, patents, copyrights, trade secrets, and other related legal rights utilized by PNC in connection with the services provided by PNC to the Fund.Notwithstanding the foregoing, the parties acknowledge that the Fund shall retain all ownership rights in Fund data which resides on the PNC System. 8. Disaster Recovery.PNC shall enter into and shall maintain in effect with appropriate parties one or more agreements making reasonable provisions for emergency use of electronic data processing equipment designed to ensure the continuity of services provided to the Fund.In the event of equipment failures, PNC shall, at no additional expense to the Fund, take reasonable steps to minimize service interruptions and protect and recover Fund data.PNC shall have no liability with respect to the loss of data or service interruptions caused by equipment failure, provided such loss or interruption is not caused by PNC’s own intentional misconduct, bad faith or negligence with respect to its obligations pursuant to this Section 8 4 9. Compensation. (a)As compensation for services rendered by PNC during the term of this Agreement, the Fund, on behalf of each Portfolio, will pay to PNC a fee or fees as may be agreed to in writing by the Fund and PNC. (b)The undersigned hereby represents and warrants to PNC that (i) the terms of this Agreement, (ii) the fees and expenses associated with this Agreement, and (iii) any benefits accruing to PNC or to the adviser or sponsor to the Fund in connection with this Agreement, including but not limited to any fee waivers, conversion cost reimbursements, up front payments, signing payments or periodic paymentsmade or to be made by PNC to such adviser or sponsor or any affiliate of the Fund relating to this Agreement have been fully disclosed to the Board of Directors or Trustees of the Fund and that, if required by applicable law, such Board of Directors or Trustees has approved or will approve the terms of this Agreement, any such fees and expenses, and any such benefits. (c)Notwithstanding the limitation of liability provisions of this Agreement or the termination of this Agreement, the Fund shall remain responsible for paying to PNC the fees set forth in the applicable fee letter. 10. Standard of Care/Limitation of Liability. (a)Subject to the terms of this Section 10, PNC shall be liable to the Fund (or any person or entity claiming through the Fund) for damages only to the extent caused by PNC’s own intentional misconduct, willful misfeasance, bad faith or negligence with respect to its duties under this Agreement (“Standard of Care”). (b)The aggregate cumulative liability of PNC and its affiliates to the Fund, its affiliates, and any person or entity claiming through the Fund or its affiliates for any loss, claim, suit, controversy, breach or damage of any nature whatsoever (including but not limited to those arising out of or related to:(i) this Agreement; (ii) the Transfer Agency Services Agreement, dated as of , 2009, by and between PNC and the Fund (the “TA Agreement”); (iii) the State Filing Services Agreement, dated as of , 2009, by and between PNC and the Fund (the “ClearSky Agreement”); (iv) the FIN 48 Tax Services Agreement, dated as of , 2009, by and between PNC and the Fund (the “FIN 48 Agreement”); and (v) the Custodian Services Agreement, dated as of June 1, 2006, by and between PFPC Trust Company and the Fund (the “Custody Agreement”) (this Agreement, collectively with TA Agreement, ClearSky Agreement, FIN 48
